EXHIBIT 10.25

 



Monarch America, Inc.

 







January     , 2015

 







Robert Shepherd 

 







Re: Native American Tribal Relations Officer

 







Dear Mr. Shepherd: 

 



We are pleased that you have accepted our offer as the Native American Tribal
Relations Officer of Monarch America, Inc., a Nevada corporation (the
"Company"). In this position, we are expecting that you will, among other
responsibilities, introduce the Company and its management to the Native
American community. 

 



For each month you remain in this position until the earlier of (i) the
execution of a revenue generating agreement between the Company and an Indian
tribe and (ii) the termination of your role with the Company, you will be
entitled to (1) $5,000 in shares of common stock, based on the volume weighted
average of our stock for the previous 20 days, and (2) $1,500 in cash. After the
Company executes such an agreement with a tribe, you will be compensated on a
monthly basis (1) $5,500 in shares of common stock and (2) $5,500 in cash. In
addition, we will be issuing you a sign-on bonus of $10,000 worth of shares
of common stock.

 

You will be expected to represent the Company at no less than five (5)
conferences during the year. We will pay you $3,000 per conference you attend on
behalf of the Company. We will also pay you $500 per month for traveling
expenses in connection with your duties to the Company; any travel expense in
excess of $500 requires the written approval of the President of the Company.
All reimbursement will be made against original receipts and otherwise in
accordance with the Company's general expense reimbursement policies and
procedures. 

 



You should be aware that your position with the Company constitutes "at-will"
employment. This means that your employment relationship with the Company may be
terminated at any time, with or without cause. You understand and agree that
neither your job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of the terms of your
employment with the Company. If you decide that you no longer desire to remain
employed by the Company, we hope you will provide us with no less than 30 days'
prior written notice of your decision. 

 



You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Specifically, but not to limit the foregoing, you are not to, directly
or indirectly, whether alone or as a partner, principal, agent, employee,
consultant, proprietor, director, officer, employee, member, joint venture,
creditor, shareholder, owner, manager or otherwise, be employed by, act as a
consultant to or be an owner or participate in the ownership, management,
operation or control of any company involved directly or indirectly with
cannabis or any cannabis related product. 

 

As a Company employee, you will be expected to abide by all federal or state
laws and in accordance of normal industry practices. You also agree to maintain
the confidentiality of all confidential and proprietary information of the
Company. 



 



  1

 

 



You agree that any dispute or claim relating to or arising out of our employment
relationship shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in the State of Colorado.
However, we agree that this arbitration provision shall not apply to disputes or
claims relating to or arising out of the misuse or misappropriation of the
Company's trade secrets or proprietary information or the breach or threatened
breach of the non-compete provision contained above. 

 



This letter represents the entire agreement and understanding between you and
the Company concerning your relationship with the Company and supersedes in its
entirety all prior agreements and understandings concerning your employment
relationship with the Company, whether written or oral. 

 



In accepting this offer, you represent and warrant to us that (a) you are not a
party to any employment agreement or other contract or arrangement which
prohibits your employment with the Company, (b) you do not know of any conflict
which would restrict your employment with the Company, and (c) you do not have
and will not bring with you to your employment with the Company any document,
record or other confidential information belonging to a former employer. Each of
these representations and warranties is a material inducement to the making of
this offer and a condition to your continued employment, and you agree that a
termination of your employment by the Company in the event of a breach of any of
them would be with cause and not subject to an opportunity to cure. 

 



The terms of this letter may only be amended, canceled or discharged in writing
signed by you and an authorized director or officer of the Company. As this
letter relates to employment to be performed for a company with headquarters in
the State of Colorado, this letter shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of Colorado. In the event
that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable, or void, this letter shall continue
in full force and effect without such provision. 

 

[Signature Page to Follow]



 



  2

 

 

To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your  records. This letter will expire if not accepted and returned
by you on or before January ___, 2015.  

 



 

Sincerely, 

 

 

Monarch America, Inc. 

 

 By:

/s/ Eric Hagen

President and CEO



 

 

ACCEPTED and AGREED TO this 

 

_______ day of _____________ 2015  

 











/s/ Robert Shepherd

Robert Shepherd 

 

 

3

--------------------------------------------------------------------------------



 